Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/22/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 4/06/2022, with respect to rejection of 35 U.S.C § 103 of claims 1-30 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-30 are allowable over prior art of record (in particular, Thota et al. (US 2020/0396774); ZHANG et al. (US 2022/0022263); QIAN et al. (US 2020/0037360); Park et al. (US 2018/0220466)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:
 
Regarding claims 1, 17, 29, and 30 “…transmitting a two-root preamble signal over two symbol periods that are sequential in time, wherein the two-root preamble signal that is generated based at least in part on a first root preamble sequence and a second root preamble sequence of the plurality of root preamble sequences, and wherein the first root preamble sequence is different than the second root preamble sequence….” in combination with other limitations recited in claims 1, 17, 29, and 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/
Primary Examiner, Art Unit 2469